Citation Nr: 0406182	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for diverticulosis.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran testified in support of 
his appeal at a hearing held at the RO before the undersigned 
in November 2003.  


FINDINGS OF FACT

1.  VA notified the veteran of the information and evidence 
not of record that was needed to substantiate his claims, 
explained to him whether he or VA was responsible for 
submitting such evidence, advised him to submit all evidence 
in his possession that might substantiate his claims, and 
fully developed all evidence necessary for the claims' 
equitable dispositions.  

2.  The veteran's defective vision preexisted service and did 
not increase in disability therein.

3.  The veteran's hearing loss is not related to his period 
of active service. 

4.  Sensorineural hearing loss did not manifest to a 
compensable degree within one year of the veteran's discharge 
from service.

5.  The veteran's diverticulosis is not related to his period 
of active service. 



CONCLUSIONS OF LAW

1.  Defective vision was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2003). 

2.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2003). 

3.  Diverticulosis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for defective vision, 
diverticulosis and hearing loss.  The RO denied the veteran 
entitlement to these benefits in a rating decision dated 
November 2001, and thereafter, the veteran appealed the RO's 
rating decision to the Board.  

I.  Development of Claims

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA provides that VA must notify a claimant of the 
information and evidence needed to substantiate a claim and 
assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In this case, for the reasons noted below, the Board finds 
that VA strictly complied with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

First, in a letter dated October 2002, the RO informed the 
veteran of its expanded duties to notify and assist, 
explained that it was developing his claims pursuant to the 
latter duty, requested the veteran to submit any pertinent 
evidence he had to support his claims, including medical 
evidence linking a current disability to his period of active 
service, and indicated that it would assist the veteran in 
obtaining and developing this evidence provided he identified 
the source or sources of the evidence.  The RO noted that it 
had already secured evidence in support of the veteran's 
claims, including service medical records and VA and private 
treatment records.  It explained that it was required to make 
reasonable efforts to assist the veteran in obtaining such 
evidence, including medical records, employment records, and 
records from federal agencies, but that ultimately, it was 
the veteran's responsibility to ensure the RO's receipt of 
all pertinent information.  The RO requested the veteran to 
identify all outstanding evidence that needed to be secured, 
or to obtain the evidence on his own initiative and send it 
to the RO.  The RO indicated that it would provide the 
veteran a medical examination or secure a medical opinion if 
it thought that such an examination or opinion was necessary 
to make a decision in the case.  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, in a rating decision dated November 
2001, the RO denied the veteran's claims.  Thereafter, in 
October 2002, the RO provided the veteran the aforementioned 
notice.  As indicated, this notice informed the veteran of 
the evidence and information needed to support his claims.  
It also indicated that VA would assist the veteran in 
obtaining all outstanding evidence, but that in the meantime, 
the veteran should submit any pertinent evidence he had to 
support his claims.  See Pelegrini, No. 01-944 (holding that 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO determination, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  This is not 
crucial in this case, however, because during his November 
2003 hearing, the veteran testified that if the Board found a 
defect in the VCAA notice, he did not want his case remanded 
for corrective purposes.  See Tr. at 3.  Even if the veteran 
had not waived his right to new notice, a remand would be 
unnecessary.  While the Court in Pelegrini did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran in October 2002 was not 
sent prior to the first AOJ adjudication of the claim, it was 
sent prior to the transfer and certification of the veteran's 
appeal to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).   

Moreover, after the notice was provided, in a statement of 
the case issued in November 2002, the RO again informed the 
veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002).  The RO also informed the veteran of the reasons for 
which his claims had been denied, the evidence it had 
considered in denying those claims, and the evidence the 
veteran still needed to submit to substantiate his claims, 
including medical evidence diagnosing defective vision, 
diverticulosis and hearing loss and linking those conditions 
to his period of active service. 

B.  Duty to Assist

When the veteran filed his application for service connection 
in November 2000, he attached authorizations that indicated he 
had received pertinent medical treatment from three providers.  
Thereafter, the RO secured records of this treatment.  As 
previously indicated, since then, the RO has provided the 
veteran two more opportunities to submit additional medical 
evidence or other information in support of his claims, 
and/or to identify additional outstanding evidence for the RO 
to secure.  The veteran has not responded.  Given this fact, 
the RO was unable to assist the veteran further in obtaining 
evidence relevant to his claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Instead, the RO further assisted the 
veteran by developing fully his assertions.  The RO did so by 
affording the veteran a hearing, during which he elaborated 
on the reasons for which his claims should be granted.   

II.  Analysis of Claims

The veteran seeks service connection for defective vision, 
diverticulosis and hearing loss claimed to be due to his 
period of active service.  Service connection may be granted 
for disability resulting from injury or disease incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system, which includes 
sensorineural hearing loss, became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

A.  Defective Vision

Medical documents dated after the veteran's discharge from 
service, specifically, VA treatment records dated in 2000, do 
not establish that the veteran currently has a disability 
manifested by defective vision.  However, because these 
records include a notation reflecting that the veteran was 
seen in optometry, the Board will assume for the sake of 
further argument that such is the case.  

In written statements submitted in support of his appeal and 
during the November 2003 hearing before the undersigned, the 
veteran claimed that he developed vision problems while 
serving in the U.S. Navy as a seaman first class.  His duties 
required him to serve as a lookout, which necessitated the 
use of binoculars to see the waters ahead.  In surveying 
those waters, the veteran allegedly was forced to stare at 
the bright sun, which reflected off of the water, for two-
hour to four-hour periods.  Since discharge, his vision has 
allegedly deteriorated.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); see also 
VAOPCPREC 3-2003.  According to 38 C.F.R. § 3.304(b) (2003), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The history of pre-service 
existence of conditions reported at the time of the 
examination does not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in questions as to inception.  38 
C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 
238, 245-47 (1994) (holding that a disorder was not "noted" 
as defined by the law so as to rebut the presumption of 
soundness where there were references on two entry 
examinations of a childhood history of the disorder, but the 
disorder was not found by the examiner on examination). 

In this case, the veteran had active service from June 1943 
to February 1946.  On entrance examination conducted in June 
1943, an examiner noted defective vision, specifically, 
vision in the right eye of 10/20 and vision in the left eye 
of 14/20.  The veteran underwent a vision recheck one week 
later, at which time another examiner noted that the veteran 
had defective vision, specifically, vision in the right eye 
of 10/20 and vision in the left eye of 17/20, which existed 
prior to enlistment.  

The veteran may not be presumed to have been in sound 
condition with regard to his vision on his entrance into 
service as defective vision was noted during his entrance 
examination.  In light of this fact, the Board finds that the 
veteran's defective vision preexisted service.  

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. 
§ 1153 (West 2002).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation when the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2003).  

In this case, the veteran was seen again at a U.S. Naval 
Hospital Eye Clinic in August 1945.  On that date, an 
examiner noted that the veteran had refractive errors, or 
myopia, in both eyes and vision corrected to 20/20.  During a 
separation examination conducted in February 1946, an 
examiner noted that the veteran's vision in the right eye of 
12/20 and vision in the left eye of 14/20 were corrected to 
20/20 in both eyes by glasses.  He also noted that the 
veteran's myopia existed prior to service.  

Clearly, during service, the veteran did not complain of, or 
seek treatment for, and no examiner noted, worsening vision.  
To the contrary, comparing the reports of entrance and 
separation examinations conducted in 1943 and 1946, during 
service, the vision in the veteran's right eye improved from 
10/20 to 12/20 and the vision in his left eye remained stable 
at 14/20.

According to the veteran's VA Form 21-525 (Veteran's 
Application for Compensation or Pension) received at the RO 
in November 2000, following discharge, the veteran did not 
complain of, or seek treatment for, defective vision until 
November 1999.  Since then, no medical professional has 
opined that the veteran's defective vision is related to 
service, either directly or by aggravation.  

B.  Diverticulosis

Medical evidence dated after the veteran's discharge from 
service, specifically, an August 2000 operative report from 
Franklin Medical Center, indicates that the veteran currently 
has diverticulosis.  In written statements and during his 
hearing, the veteran asserted that this disease first 
manifested in service as stomach problems.   

The veteran's service medical records confirm that the 
veteran complained of stomach problems in service.  
Specifically, in October 1945, he reported abdominal pain and 
the examiner diagnosed gastroenteritis.  Thereafter, the 
veteran did not seek additional treatment for any stomach 
problems.  On separation examination conducted in February 
1946, the veteran reported a history of acute gastroenteritis 
and the examiner noted a clinically normal abdomen and 
pelvis.  

Following discharge, the veteran did not again seek treatment 
for gastrointestinal complaints for approximately five 
decades.  In May 2000, based on a family history of colon 
cancer, he requested a colonoscopy.  This procedure was 
performed in August 2000 and revealed diverticulosis.  Since 
then, no medical professional has opined that this disease is 
related to the veteran's period of active service, including 
the documented acute episode of gastroenteritis.    

C.  Hearing Loss

Medical evidence dated after the veteran was discharged from 
service, specifically, a June 2000 report of Adult 
Audiological Record, indicates that the veteran currently has 
bilateral hearing loss by VA standards.  

In written statements and during his hearing, the veteran 
asserted that this hearing loss developed as a result of 
acoustic trauma suffered in service, during his three years 
aboard the USS Scott.  This acoustic trauma allegedly 
occurred while the veteran was manning his battle station by 
the bridge and loading three inch, 50 caliber guns without 
using hearing protection.  While aboard, he allegedly 
participated in multiple drills, during which the guns were 
fired. 

The veteran's DD Form 214 (Notice of Separation from U.S. 
Naval Service) confirms that the veteran served as a seaman 
on the USS Scott.  His service medical records do not, 
however, confirm that he suffered acoustic trauma while 
serving on that vessel or at any other time during active 
service.  He did not complain of or receive treatment for 
such trauma or for hearing loss.  In fact, on entrance and 
separation examinations conducted in June 1943 and February 
1946, examiners noted normal hearing of 15/15 bilaterally.  

As previously indicated, the medical evidence of record that 
is dated after the veteran's discharge from service confirms 
the presence of bilateral hearing loss since 2000.  Prior to 
that time, during a VA outpatient visit in December 1999, the 
veteran complained of right ear discomfort that was 
resolving, but he did not report hearing loss.  Since then, 
no medical professional has opined that the veteran's hearing 
loss is related to his period of active service.    

D.  Conclusion

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran has submitted no evidence, other than his 
own assertions, establishing that his defective vision 
preexisted service and increased in disability therein, or 
relating his diverticulosis and hearing loss to that service.  
The veteran also has submitted no evidence, other than his 
own assertions, establishing that sensorineural hearing loss 
manifested within the year following his discharge.  These 
assertions, alone, are considered incompetent evidence of a 
nexus between a current disability and service, and a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

Based on the foregoing, the Board concludes that defective 
vision, diverticulosis and hearing loss were not incurred in 
or aggravated by service.  The Board also concludes that 
hearing loss may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of these claims.  Rather, as the preponderance of 
the evidence is against the claims, they must be denied. 




ORDER

Entitlement to service connection for defective vision is 
denied.

Entitlement to service connection for diverticulosis is 
denied.

Entitlement to service connection for hearing loss is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



